Title: From Thomas Jefferson to the Senate and the House of Representatives, 16 February 1802
From: Jefferson, Thomas
To: Senate,House of Representatives


            To the Senate and the House of Representatives
            Gentlemen of the Senate, and  of the House of Representatives
            I now transmit a statement of the expences incurred by the US. in their transactions with the the Barbary powers, and a Roll of the persons having office or employment under the US. as was proposed in my messages of December the 7th. and 22d.  neither is as perfect as could have been wished; and the latter not so much so as further time & enquiry may enable us to make it.
            The great volume of these communications, and the delay it would produce to make out a second copy, will I trust be deemed a sufficient reason for sending one of them to the one house, and the other to the other, with a request that they may be interchanged for mutual information, rather than to subject both to further delay.
            
              Th: JeffersonFeb. 16. 1802.
            
          